This was an application for a writ of prohibition, on certain grounds, which arc stated in the opinion of the court,' delivered by
Mathews, J.
This case is before the court on a rule obtained by the defendants requiring the District Court of the first judicial district, and the plaintiff, to show 'cause why a writ of prohibition should not issue, inhibiting said court from making any orders in the case during the pendency of the appeal winch had been granted by order of the court below on the 21st of June.
One of the orders complained of was made on the 12th of June, but seems not to have been acted on by the District Court until the 23d of that month, two days after the appeal had been granted. Two others were made; one on the 25th, and the other on the 30th of June.
We are of opinion that the order made by the District Court granting the appeal deprived that court of further jurisdiction in the cause, and transferred it to the Appellate Court, subject alone to the jurisdiction of the latter until the appeal should be disposed of. After a cause is sent to the Supreme Court hy regular appeal irom any oí the inferior tribunals of the state, the court of the first instance can no longer legally take any steps in a case they transferred, except such as may be necessary to transmit the record to the court above, in the- manner prescribed by law. The present is a case to which the article 84G of the C. of Practice is applicable.
It is, therefore, ordered, that the rule heretofore granted by this court be made absolute.